                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MISSOURI

KAMISHA STANTON, individually and on                    Case No.
behalf of all others similarly situated,
                                                        CLASS ACTION COMPLAINT
             Plaintiff,

vs.                                                     JURY TRIAL DEMANDED

CASH ADVANCE CENTERS, INC., a
Deleware corporation,

              Defendant.

                                CLASS ACTION COMPLAINT

        Plaintiff Kamisha Stanton brings this class action against Defendant Cash Advance

Centers, Inc., d/b/a Advance America, and states:

                                  NATURE OF THE ACTION

        1.      This is a putative class action pursuant to the Telephone Consumer Protection Act,

47 U.S.C. § 227 (the “TCPA”).

        2.      Defendant is an issuer of payday loans, installment loans, and title loans.

        3.      Defendant violates the TCPA by using prerecorded message calls to collect debts,

even after having been informed by recipients of those calls that it has reached the wrong person
and telephone number.

        4.      Through this action, Plaintiff seeks injunctive relief to halt Defendant’s unlawful

conduct, statutory damages on behalf of themself and members of the Class, and any other

available legal or equitable remedies.

                                 JURISDICTION AND VENUE

        5.      Jurisdiction is proper under 28 U.S.C. § 1331 as Plaintiff alleges violations of

federal statutes.

        6.      Venue is proper in the United States District Court for the Western District of

Missouri pursuant to 28 U.S.C. § 1391(b) and (c) because Defendant is deemed to reside in any



             Case 4:21-cv-00285-SRB Document
                                         1 1 Filed 04/28/21 Page 1 of 9
judicial district in which it is subject to the court’s personal jurisdiction, and because Defendant

provides and markets its services within this district thereby establishing sufficient contacts to

subject it to personal jurisdiction. Further, Defendant’s tortious conduct against Plaintiff occurred

within the State of Missouri and, on information and belief, Defendant has sent the same text

messages complained of by Plaintiff to other individuals within this judicial district, such that some

of Defendant’s acts in making such calls have occurred within this district, subjecting Defendant

to jurisdiction in the State of Missouri.

                                                 PARTIES
       7.      Plaintiff is a natural person who, during all times relevant to this action, was a

citizen of and domiciled in Jackson County, Missouri.

       8.      Defendant is a Delaware corporation with its headquarters located at 135 N. Church

St., Spartanburg, SC 29306. Defendant directs, markets, and provides business activities

throughout the State of Missouri.

       9.      Unless otherwise indicated, the use of Defendant’s name in this Complaint includes

all agents, employees, officers, members, directors, heirs, successors, assigns, principals, trustees,

sureties, subrogees, representatives, vendors, and insurers of Defendant.

                                              FACTS

       10.     Beginning on or about December 2020, Defendant, or third parties direct by

Defendant, placed numerous calls that utilized a prerecorded or artificial voice to Plaintiff’s

cellular telephone number ending in 2483 (the “2483 Number”).

       11.     All of the prerecorded messages similarly stated that Defendant was looking for

“Sergio Rodriguez”.

       12.     Plaintiff is not “Sergio Rodriguez” and does not know anyone by that name.

       13.     Upon information and belief, Defendant maintains business records that show all

calls it placed to Plaintiff’s cellular telephone number.

       14.     After the calls began, Plaintiff followed the message’s prompts to remove the 2483

Number from further calls.



            Case 4:21-cv-00285-SRB Document
                                        2 1 Filed 04/28/21 Page 2 of 9
        15.       Thus, Defendant knew that it was calling the wrong number because Plaintiff

informed it directly using the method directed by Defendant.

        16.       Despite knowing it was calling the wrong person, Defendant continued placing

prerecorded calls to the 2483 Number even after Plaintiff’s attempts to remove the 2483 Number.

        17.       Plaintiff is not, nor was, Defendant’s customer.

        18.       Plaintiff does not, nor did, have any business relationship with Defendant.

        19.       Plaintiff does not, nor did, have any account with Defendant.

        20.       Plaintiff does not owe any money to Defendant.
        21.       Plaintiff did not provide her cellular telephone number to Defendant.

        22.       Plaintiff did not give Defendant prior express consent to place calls to her cellular

telephone number using an artificial or prerecorded voice.

        23.       Defendant placed its calls to Plaintiff’s cellular telephone number in an effort to

reach a third party.

        24.       Defendant placed its calls to Plaintiff’s cellular telephone number for non-

emergency purposes.

        25.       Rather, Defendant’s calls to Plaintiff’s cellular telephone number were in an

apparent effort to reach one of Defendant’s accountholders and for the purpose of attempting to

collect a debt.

        26.       Plaintiff does not know the third party that Defendant attempted to reach by placing

calls her cellular telephone number.

        27.       At the time Plaintiff received these calls Plaintiff was the subscriber and sole user

of the 2483 Number.

        28.       Plaintiff received the subject calls within this District and, therefore, Defendants’

violations of the TCPA occurred within this District.

        29.       Upon information and belief, Defendant caused similar calls to be placed to

individuals residing within this judicial district.

        30.       Defendant’s unsolicited calls caused Plaintiff additional harm, including invasion



           Case 4:21-cv-00285-SRB Document
                                       3 1 Filed 04/28/21 Page 3 of 9
of privacy, aggravation, annoyance, intrusion on seclusion, trespass, and conversion. Defendant’s

call also inconvenienced Plaintiff and caused disruption to her daily life.

                                          CLASS ALLEGATIONS

                                              PROPOSED CLASS

       31.       Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23, on behalf

of themselves and all others similarly situated.

       32.       Plaintiff brings this case on behalf of the classes defined as follows:

                 All persons and entities throughout the United States (1) to whom
                 Defendant placed, or caused to be placed, at least one call (2)
                 directed to a number assigned to a residential or cellular telephone
                 service, by (3) using an artificial or prerecorded voice, (4) during the
                 four years prior to the filing of this lawsuit through and including
                 the date of class certification, (5) where the called party did not have
                 an account or debt with and/or serviced by Defendant and/or after
                 having notified Defendant that it was calling the wrong party.

       33.       Plaintiff reserves the right to modify the Class definitions as warranted as facts are

learned in further investigation and discovery.

       34.       Defendant and its employees or agents are excluded from the Class. Plaintiff does

not know the number of members in the Class but believes the Class members number in the

several thousands, if not more.
       NUMEROSITY

       35.       Upon information and belief, Defendant has placed prerecorded calls to telephone

numbers belonging to thousands of consumers throughout the United States without consent. The

members of the Class, therefore, are believed to be so numerous that joinder of all members is

impracticable.

       36.       The exact number and identities of the members of the Class are unknown at this

time and can only be ascertained through discovery. Identification of the Class members is a

matter capable of ministerial determination from Defendant’s call records.

       COMMON QUESTIONS OF LAW AND FACT



          Case 4:21-cv-00285-SRB Document
                                      4 1 Filed 04/28/21 Page 4 of 9
       37.     There are numerous questions of law and fact common to members of the Class

which predominate over any questions affecting only individual members of the Class. Among

the questions of law and fact common to the members of the Class are:

               a) Whether Defendant made non-emergency calls to Plaintiff’s and Class

                   members’ telephones using prerecorded messages;

               b) Whether Defendant made non-emergency calls to wrong or reassigned

                   telephone numbers;

               c) Whether Defendant can meet its burden of showing that it obtained prior
                   express consent to make such calls;

               d) Whether Defendant’s conduct was knowing and willful;

               e) Whether Defendant is liable for damages, and the amount of such damages; and

               f) Whether Defendant should be enjoined from such conduct in the future.

       38.     The common questions in this case are capable of having common answers.

                                                 TYPICALITY

       39.     Plaintiff’s claims are typical of the claims of the Class members, as they are all

based on the same factual and legal theories.

                         PROTECTING THE INTERESTS OF THE CLASS MEMBERS

       40.     Plaintiff is a representative who will fully and adequately assert and protect the

interests of the Class, and has retained competent counsel. Accordingly, Plaintiff is an adequate

representative and will fairly and adequately protect the interests of the Class.

                 PROCEEDING VIA CLASS ACTION IS SUPERIOR AND ADVISABLE

       41.     A class action is superior to all other available methods for the fair and efficient

adjudication of this lawsuit, because individual litigation of the claims of all members of the Class

is economically unfeasible and procedurally impracticable. While the aggregate damages sustained

by the Class are in the millions of dollars, the individual damages incurred by each member of the

Class resulting from Defendant’s wrongful conduct are too small to warrant the expense of

individual lawsuits. The likelihood of individual Class members prosecuting their own separate



          Case 4:21-cv-00285-SRB Document
                                      5 1 Filed 04/28/21 Page 5 of 9
claims is remote, and, even if every member of the Class could afford individual litigation, the

court system would be unduly burdened by individual litigation of such cases.

          42.   The prosecution of separate actions by members of the Class would create a risk of

establishing inconsistent rulings and/or incompatible standards of conduct for Defendant. For

example, one court might enjoin Defendant from performing the challenged acts, whereas another

may not. Additionally, individual actions may be dispositive of the interests of the Class, although

certain class members are not parties to such actions.
                                            COUNT I
                          Violations of the TCPA, 47 U.S.C. § 227(b)
                         (On Behalf of Plaintiff and the TCPA Class)

          43.   Plaintiff re-alleges and incorporates the foregoing allegations as if fully set forth

herein.

          44.   It is a violation of the TCPA to make “any call (other than a call made for

emergency purposes or made with the prior express consent of the called party) using any … using

any automatic telephone dialing system or an artificial or prerecorded voice … to any telephone

number assigned to a … cellular telephone service ….” 47 U.S.C. § 227(b)(1)(A)(iii).

          45.   It is also a violation of the TCPA to “initiate any telephone call to any residential

telephone line using an artificial or prerecorded voice to deliver a message without the prior

express consent of the called party….” 47 U.S.C. § 227(b)(1)(B).

          46.   Defendant – or third parties directed by Defendant – transmitted calls using an

artificial or prerecorded voice to the telephone numbers of Plaintiff and members of the putative

class.

          47.   Defendant did not have prior express consent to call the telephones of Plaintiff and

the other members of the putative Class when its calls were made.

          48.   Defendant was informed by Plaintiff and the Class members that it was contacting

the wrong party, but Defendant nevertheless persisted in its calls.

          49.   Defendant has, therefore, violated § 227(b)(1) of the TCPA by using an artificial or




            Case 4:21-cv-00285-SRB Document
                                        6 1 Filed 04/28/21 Page 6 of 9
prerecorded voice to make non-emergency telephone calls to the telephones of Plaintiff and the

other members of the putative Class without their prior express consent.

        50.      The violations were willful or knowing because Defendant knew that it did not have

prior express consent to make these calls.

        51.      As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the TCPA,

Plaintiff and the other members of the putative Class were harmed and are each entitled to a

minimum of $500.00 in damages for each violation. Plaintiff and the members of the Class are

also entitled to an injunction against future calls. Id.
        52.      Because Defendant knew or should have known that Plaintiff and the other

members of the putative Class had revoked any express consent to receive its messages to their

telephones the Court should treble the amount of statutory damages available to Plaintiff and the

other members of the putative Class pursuant to § 227(b)(3) of the TCPA.



                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, individually and on behalf of the Classes, prays for the

following relief:

              a) An order certifying this case as a class action on behalf of the Class as defined

                 above, and appointing Plaintiff as the representative of the Class and Plaintiff’s

                 counsel as Class Counsel;

              b) An award of statutory damages for Plaintiff and each member of the Class;

              c) As a result of Defendant’s negligent violations of 47 U.S.C. §§ 227, et seq., Plaintiff

                 seeks for themselves and each member of the Class $500.00 in statutory damages

                 for each and every violation pursuant to 47 U.S.C. § 227(b)(3).

              d) As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. §§ 227,

                 et seq., Plaintiff seeks for themselves and each member of the Class treble damages,

                 as provided by statute, up to $1,500.00 for each and every violation pursuant to 47

                 U.S.C. § 227(b)(3).



           Case 4:21-cv-00285-SRB Document
                                       7 1 Filed 04/28/21 Page 7 of 9
           e) An order declaring that Defendant’s actions, as set out above, violate the TCPA;

           f) An injunction requiring Defendant to cease all unsolicited prerecorded call activity,

               and to otherwise protect the interests of the Classes;

           g) Such further and other relief as the Court deems necessary.

                                        JURY DEMAND

       Plaintiff hereby demands a trial by jury.

                          DOCUMENT PRESERVATION DEMAND

       Plaintiff demands that Defendants take affirmative steps to preserve all records, lists,

electronic databases or other itemizations associated with the allegations herein, including all

records, lists, electronic databases or other itemizations in the possession of any vendors,

individuals, and/or companies contracted, hired, or directed by Defendant to assist in sending the

alleged communications.




          Case 4:21-cv-00285-SRB Document
                                      8 1 Filed 04/28/21 Page 8 of 9
Dated: April 28, 2021                   Respectfully submitted,

                                        ONDERLAW, LLC

                                        /s/ Martin L. Daesch
                                        Martin L. Daesch, #40494
                                        Jesse B. Rochman, #60712
                                        110 East Lockwood
                                        St. Louis, MO 63119
                                        Telephone: (314) 963-9000
                                        Facsimile: (314) 963-1700
                                        daesch@onderlaw.com
                                        rochman@onderlaw.com

                                        IJH Law

                                        Ignacio Hiraldo, Esq.
                                        Pro Hac Vice Application Forthcoming
                                        Florida Bar No. 0056031
                                        1200 Brickell Ave., Suite 1950
                                        Miami, FL 33131
                                        E: IJhiraldo@IJhlaw.com
                                        T: 786.496.4469

                                        Attorney for Plaintiff and Proposed Class




         Case 4:21-cv-00285-SRB Document
                                     9 1 Filed 04/28/21 Page 9 of 9
